Case 3:20-cv-02190-DMS-DEB Document 13-14 Filed 02/15/21 PageID.512 Page 1 of 4




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;
      LAURA SCHWARTZ, an individual;                        DECLARATION OF PLAINTIFF
 17
      MICHAEL SCHWARTZ, an individual;                      CHERYL PRINCE IN SUPPORT
 18   ROBERT MACOMBER, an individual;                       OF PLAINTIFFS’ OPPOSITION
 19   CLINT FREEMAN, an individual;                         TO DEFENDANTS’ MOTION TO
      RICHARD BAILEY, an individual;                        DISMISS
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                            Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                Time:        13A
 22   California Limited Partnership;                       Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                         Trial Date: None set
      DARIN PRINCE, an individual; NORTH                    Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
         DECLARATION OF PLAINTIFF CHERYL PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-14 Filed 02/15/21 PageID.513 Page 2 of 4




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, CHERYL PRINCE, declare as follows:
 16         1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts
 18
 19   stated herein, and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.     I am a member and supporter of Plaintiffs FIREARMS POLICY
 27
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
 28                                2
         DECLARATION OF PLAINTIFF CHERYL PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-14 Filed 02/15/21 PageID.514 Page 3 of 4




  1   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
  2
      AMENDMENT FOUNDATION.
  3
  4         5.      I hold an active license to carry a concealed weapon (“CCW”) issued

  5   by my county sheriff, after proving “good cause” and “good moral character” to
  6
      my licensing authority, successfully completing a course of training on the law and
  7
  8   firearms proficiency under § 26165 and passing an extensive Live Scan-based
  9
      background check and placement into the State’s system for monitoring law
 10
 11   enforcement contact, arrests, and criminal convictions (“Rap Back”).

 12         6.      But for California’s Handgun Ban and Defendants’ active
 13
      enforcement thereof, I would purchase for self-defense and other lawful purposes a
 14
 15   Sig Sauer P365, a handgun in common use for self-defense and lawful purposes
 16   and widely sold and possessed outside of California.
 17
            7.      Because the handgun that I seek to purchase for lawful purposes is
 18
 19   currently excluded from Defendants’ Roster of purportedly “safe” handguns,
 20
      California’s Handgun Ban bars me from purchasing and taking possession of such
 21
 22   handguns from a licensed retailer, who are likewise prohibited from selling them to
 23   me on pain of criminal sanction.
 24
            8.      I have no other lawful method of purchasing this handgun in
 25
 26   California.
 27
 28                                                    3
         DECLARATION OF PLAINTIFF CHERYL PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-14 Filed 02/15/21 PageID.515 Page 4 of 4




  1         I declare under penalty of perjury that the foregoing is true and correct.
  2                           02/15/2021
            Executed on _________________.
  3
  4
                                                    ____________________________
  5                                                 CHERYL PRINCE
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                    4
         DECLARATION OF PLAINTIFF CHERYL PRINCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
